Citation Nr: 1612946	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-11 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability. 

2.  Entitlement to service connection for a right shoulder disability.  


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1983 to February 1986.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a January 2014 decision, the Board reopened previously denied claims for service connection for right and left shoulder disabilities, and remanded the underlying de novo issues for these disorders for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

Chronic left and right shoulder disabilities, to include arthritis, were not shown to have their onset in service, were not manifest to a compensable degree within one year after separation from service or for many years thereafter, and are not related to, or caused by, any event in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2009, June 2009, and July 2009.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  The Board finds that there has been substantial compliance with its January 2014 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The requested records have been obtained and the examination was conducted.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases (e.g., arthritis) which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Here, service treatment records show that in January 1984 the Veteran fell from a ladder, but his complaints were limited to his left ankle.  In April 1985, the Veteran was seen with complaints of left shoulder pain for one day after a locker fell on it.  He stated that he could not put any weight on his shoulder.  The assessment was shoulder pain.  In September 1985, he was evaluated for complaints of left shoulder pain secondary to playing football.  He was assessed with a contusion injury.  X-rays revealed no significant abnormalities.  An October 1985 record notes that the Veteran injured his right shoulder playing football; a contusion was noted.   A November 1985 separation physical examination report reflects that the Veteran's upper extremities were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran wrote that he had been having foot problems and ankle, and he checked off a box indicating that he had painful or "trick" shoulder or elbow.  No objective medical findings were indicated.  

An April 1999 VA medical record notes that the Veteran complained of left shoulder pain for some time.  He works with computers at his place of employment all day.  He was assessed with bursitis of the left shoulder.  In May 1999, the Veteran was diagnosed with mild left acromioclavicular degenerative changes.  

In March 2009, the Veteran submitted a claim for service connection for a left shoulder disability, onset noted as June 1983, and for a right shoulder disability, onset noted in 1984.  He stated that his left shoulder injury was caused by a fall from a ladder while stringing wire and that his right shoulder injury was due to a fall off a "commex van" while putting up camouflage.  

An August 2009 VA medical record notes that the Veteran provided a history of left shoulder pain.  He stated that he injured it in the military.  The impression was shoulder arthralgias.  Subsequently, in the December 2011 notice of disagreement, the Veteran asserted that he has had pain since service.  

A December 2011 VA examination report reflects that the Veteran was diagnosed in 1984/1985 with left shoulder strain, resolved, and right shoulder contusion, resolved.  He was diagnosed with degenerative joint disease (DJD), both shoulders in December 2011, based on X-ray evidence of arthritis.  The VA examiner opined that the claimed conditions were less likely than not (less than 50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained, based on a review of the medical service records, that the Veteran suffered a right shoulder contusion without any other reported conditions.  In addition, there is evidence that the Veteran experienced left shoulder pain while in service.  The Veteran's separation examination was negative for any diagnosis regarding his shoulders.  Therefore, it was the examiner's opinion that the Veteran's current bilateral shoulder DJD is less likely as not caused by or the result of the shoulder injuries incurred while in service.  

A February 2014 VA examination report reflects that the VA examiner reviewed the claims file and considered the Veteran's assertions.  The examiner noted that the Veteran was diagnosed with left shoulder strain/contusion and right shoulder strain in 1985 and degenerative joint disease in approximately 1999.  The examiner also noted that the Veteran's physical examinations in service, after receiving treatment for left shoulder contusion/strain, showed no residual effects.  The Veteran stated that he was playing football on base and had an injury to both shoulders.  He has not had any recent treatment.  Current X-rays showed arthritis in both shoulders.  The VA examiner opined that the Veteran's shoulder degenerative joint disease is not at least as likely as not (50 percent or better probability) related to his service activities.  She concluded that the Veteran sustained soft tissue injuries to the shoulders which resolved, according to examinations conducted subsequent to that in the service treatment records.  She explained that such injuries are not likely to be the cause of the Veteran's DJD, which is more likely than not age-related. 

On the basis of all of the evidence of record, the Board concludes that the preponderance of the evidence is against each of the claims for service connection for left and right shoulder disabilities.  Although service treatment records document that the Veteran was seen and evaluated for strain and contusions of each shoulder in September and October 1985, his separation examination in November 1985 was negative for any diagnosed left or right shoulder disabilities.  Significantly, the first time that symptoms pertaining to the left shoulder were noted was in an April 1999 VA medical record, more than 13 years after separation from service, and a right shoulder disability was first claimed in his March 2009 claim for VA benefits, more than 20 years after discharge from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Arthritis was not shown on X-rays within one year following separation from service.  As such, the presumptive period for establishing service connection for arthritis as a chronic disease has not been met.  38 C.F.R. §§ 3.307, 3.309. 

Significantly, the only medical opinions addressing the probability of a medical relationship between the Veteran's left and right shoulder disabilities and service weigh against the claims. The February 2014 VA examiner's opinion constitutes competent, probative, and persuasive evidence that is based on review of the Veteran's documented medical history and assertions and examination. The examiner provided a rationale based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claims for service connection.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the Veteran's left and right shoulder disabilities had an onset many years after service, and are not related to service or any incident during service, and that such disabilities are more likely than not age-related. 

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, such history is substantially rebutted by the complete absence of complaints pertaining to the left shoulder until an April 1999 VA medical record.  Further, he first indicated that he had right shoulder problems in his March 2009 claim for VA benefits.  Also, the Veteran's first complaints of left shoulder and right shoulder disabilities related to service were made contemporaneous with his March 2009 claim for VA compensation.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  The Board finds of significance the fact that, while seeking medical treatment in April 1999 for his left shoulder, the medical record does not even suggest that the Veteran related his symptoms to service, but rather to his employment working on computers all day.  Therefore, the Veteran's statements made in furtherance of a claim for VA benefits carry no probative weight. Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).

In reaching the above conclusion, the Board notes that under certain circumstances lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Here, however, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of left and right shoulder disabilities in the absence of specialized training.

Accordingly, the preponderance of the evidence of record is against a finding that the Veteran has left and right shoulder disabilities related to service.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in his favor, each of the claims must be denied.  38 U.S.C.A. § 5107(b)(West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


